Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2004

Shapiro v. Prudential Ins Co
Precedential or Non-Precedential: Precedential

Docket No. 02-3805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Shapiro v. Prudential Ins Co" (2004). 2004 Decisions. Paper 1051.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1051


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                     No.02-3805
                                   ______________

                                 STEPHEN SHAPIRO

                                           Appellant


                                            v.

              PRUDENTIAL INSURANCE COMPANY OF AMERICA




                     Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 99-CV-04325)
                    District Judge: Honorable Dennis M. Cavanaugh
                               ______________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  on June 16, 2003

                 Before: ALITO, ROTH, and HALL* , Circuit Judges




____________________

       *The Hon. Cynthia H. Hall, Circuit Judge for the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
                           ORDER AMENDING OPINION

ROTH, Circuit Judge

             IT IS ORDERED that the Not Precedential Opinion in the above case filed
October 28, 2003, be amended as follows:

                On page 4, second to last sentence in the last paragraph after “experience”.
Please insert this sentence “Because Prudential both funds and administers the benefits at
issue here, its decision to terminate benefits is reviewed under a ‘heightened arbitrary and
capricious standard.’ Pinto v. Reliance Standard Life Ins. Co., 214 F.3d 377, 378 (3d Cir.
2000).

                                          By the Court,

                                          /s/ JANE. R. ROTH
                                          Circuit Judge


Dated: January 7, 2004
RLS/cc: SJH
        CHP
        HLM
        CAR




                                             2